Citation Nr: 1425688	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for disability of the lumbar spine, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from October 1988 to October 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The record before the Board consists of the physical claims file and electronic records within Virtual VA.  
 

REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of his lumbar spine disability in July 2009.

In July 2011, the Veteran submitted a VA Form 9 and a form, dated in April 2009, completed by a private osteopath who therein asserted that the Veteran's "lumbar condition may require intermittent treatment and incapacity for 6-8 episodes per year with 3-7 days per episode."  The Veteran made a contention of such a frequency of incapacity in a statement on his VA Form 9.  Such a level of incapacity, if present and due to service-connected intervertebral disc syndrome and requiring bed rest as prescribed by a healthcare provider, would warrant a 60 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

However, because the osteopath only asserted that the Veteran "may" have such frequency and duration of incapacitating episodes, the opinion is too speculative to support an increased evaluation by itself.  

Intervertebral disc syndrome is indicated by VA treatment records.  A December 2008 treatment notes the Veteran's complaints of ongoing difficulties with chronic low back pain with numbness into both lower extremities.  An MRI in 2006 was noted to show degenerative disc disease.  

At the Veteran's most recent VA examination addressing his low back in July 2009 no incapacitating episodes were addressed.  Rather, the examiner noted that the Veteran was able to walk for, "an hour or so before his back will really start to bother him ...."  The examiner did note the Veteran's self-report of rare left lower extremity radicular pain, and observed past X-ray and MRI findings. 

Reported incapacitating episodes thus appear to represent an increase in severity since the Veteran's most recent VA examination in July 2009.  Remand is warranted for development including a further VA examination addressing whether the Veteran has incapacitating episodes of intervertebral disc syndrome associated with his service-connected low back disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Managament Center (AMC) for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any records documenting prescribed bedrest for incapacitating episodes of intervertebral disc syndrome during the period of the claim.  

2. Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of his lumbar spine disability.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should address whether the Veteran has incapacitating episodes of lumbar intervertebral disc syndrome requiring bed rest.  If so, the examiner should address the frequency and duration of these episodes.  

The RO or the AMC should ensure that the examiner provides all other information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the lumbar spine disability on the Veteran's ability to work. 

The rationale for each opinion expressed also must be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

